                     Case 5:16-cv-00961-F Document 101 Filed 10/05/18 Page 1 of 1



                                           COURTROOM MINUTE SHEET

                                                                                   DATE        10-5-18


CIVIL NO.          CIV-16-961     –F

                        Richard Faust, as the Personal Representative of the Estate of K.F.,
                            Ashley Faust, individually, and Justin Frederick, individually
                                                         -vs-
                                            General Motors, LLC, et al.


COMMENCED               1:15           ENDED            2:30                TOTAL TIME          3 hr. 20 min.
COMMENCED               2:45           ENDED            4:50

PROCEEDINGS              Daubert hearing


JUDGE STEPHEN P. FRIOT                 DEPUTY RAVEN McDANIEL              REPORTER TRACY WASHBOURNE

PLF COUNSEL                                    Jason Robinson and Richard Denney

DFT GENERAL MOTORS COUNSEL                   Andrew Richardson and Jason McVicker____________________

DFT AUTOLIV ASP COUNSEL                        Derrick Teague and Haylie Treas_____________________


The court hears arguments of counsel.

Witness for Plaintiff: Neil Hanneman (sworn)

Plaintiff’s counsel presents PowerPoint to the court.

Defendant Autoliv ASP, Inc.’s Motion to Exclude Expert Testimony of Neil Hannemann Under Daubert (doc.no.
86) is DENIED, for the reasons set out on the record.

General Motors LLC’s Motion to Exclude the Testimony of Plaintiffs’ Witness Neil Hannemann (doc. no. 88) is
DENIED, for the reasons set out on the record.

Plaintiff asks the court for a settlement conference.

The court states that counsel will need to hire a mediator.




16-0961x001.docx
